Title: To George Washington from James Duane, 9 December 1780
From: Duane, James
To: Washington, George


                        
                            Confidential
                            My dear General,
                            Philadelphia 9th December 1780
                        
                        I shou’d not so long have restrained the Expressions of a Heart flowing with the most affectionate and
                            respectful Attachment if Care had not been taken to communicate our Intelligence officially. In the mean time I have never
                            found it so necessary to devote my Attention to the publick business. Amidst pressing distresses it will give your
                            Excellency pleasure to be assured that Congress have deliberated with Unanimity, and decided with firmness; and that every
                            thing within their power is nearly accomplished for vigorous Efforts in the Course of the next year. If the States will
                            draw forth their Resourses: If our Ally will seriously cooperate by assuming a Naval Superiority in the American Seas: If
                            we are seasonably furnished with the Cloathing Arms and Ammunition which we have reason to expect: and obtain the Aid of
                            money which we have once more attempted to borrow: If then Circumstances in any tolerable degree Combine, your Excellency
                            will at last see a prospect, under the divine blessing of finishing the War with Glory. But it is obvious that we have
                            many difficulties to encounter!
                        Government instead of possessing the Confidence and the Dignity necessary to enforce it’s Councils, is
                            surrounded by clamorous Creditors and insidious Speculaters, and what is worse the Intemperance of our Friends conspires
                            with the malice of our Enemies to render it odious. Congress may err: they are not exempt from State and personal
                            prejudices: they are liable to be deceived; but nothing is more certain than that in the common Cause their Intentions are
                            pure, their Zeal, their Cares, their pains, unbounded: and the Time will come, when if their measures are not admired they
                            will be approved. Indeed, Sir, an honest and disinterested Patriot requires uncommon Fortitude to render himself
                            responsible in an hour of such intollerable Licenciousness: those who place their Happiness in Reputation retire from a
                            Theatre where, while they are torturd by publick distresses, they are in danger of disgrace! The Intreagues of Speculetors
                            are more and more alarming. Our paper money lately suffered a Convulsion, without any apparent Cause, which threatned its
                            total dissolution. Not contented with the infinite Evils which they have entailed on their Country; they have practiced
                            their Arts on the Cabinet of France; and with such Success that one of our Ministers received a formal Intimation that the
                            Chevalier de la Luzerne woud be instructed to remonstrate against the Act of the 18th of March as a violation of publick
                            faith, and an Injury to the trading past of that nation which ought to be repaired. Mr Adams has acquired Applause by a
                            Memorial to Count de Vergonnes on this Subject full of Good Sence and dignity. The Necessity and the Justice of that
                            memorable System are vindicated by Reasons and Facts which force Conviction. The Capital Figure which the french factors
                            made in drawing on the Depreciation and their Avarice in striving to exact Specie for the nominal Sums of the Bills: when
                            it is notorious that they raised the price of their Commodities in proportion to the current Exchange are exposed; and it
                            is demonstrated that instead of suffering they greatly profited by that national Calamity. Nor is the proper Inference
                            neglected that a Government capable, in a free Country, of executing a Plan so disgusting to the self interested, must
                            possess unlimited Confidence, and be established on the former Basis. I am perswaded that this Seasonable Representation
                            will remove every prejudice, and prevent the Effects of an Attempt big with Ruin!
                        Another great difficulty which embarrasses us is the absolute Dependance which we are compelled to place on
                            the Exertions of the States individually. A failure in one may draw
                            upon us insupportable distress. If the Supplies of provisions shoud be punctually Furnished the transportation alone is an
                            Expence of such magnitude that I never think of it but with anxiety, especially when we consider how deeply pecuniary
                            Taxes are anticipated by Certificates in the hands of the Farmers. There is a remedy but whether we have a sufficient
                            degree of publick Spirit to apply it can only be known by Experiment. Why shoud not the opulent contribute, the whole or a
                            large proportion of their plate? Why shoud not the Farmer break in upon his Capital if his annual produce is incompetent.
                            Nothing is clearer than that this woud be the truest Œconomy as a foundation woud be laid to terminate the War by a great
                            and decisive Effort. These are Resourses in the power of every Legislature, and I shall think them inexcuseable, if seeing
                            the necessity to be so urgent, they shrink form the Burthen. A Duty on Imports Exports and prizes will be strongly
                            recommended by Congress, and if approved by the States, it must produce a considerable Revenue.
                        We have made an Estimate of the national Expence for a year from next January. Except the Quarter master’s
                            branch it is tolerably accurate. I shoud be happy if our means to defray it were certain and adequate: but this is not to
                            be relied on, unless we are effectually roused by a Sense of our common danger, and the necessity of concluding with Glory
                            and Expedition a War of devastation. Every liberal hand must be opened: every patriotic heart must be animated. every
                            publick and private effort must be exerted to strengthen and support our Army, to give weight to our national Councils,
                            and secure them obedience at home and reputation abroad. Without the first the Courage Perseverance and military
                            Accomplishments of our General must be frustrated: without the last it woud be madness to hope for Credit Alliance or
                            Respect from foreign Powers.
                        After a studied Contempt of the Power of our Enemy which has marked the progress of our Contest, too great a
                            dependance on foreign Succour claims the Rank in our political Errors. I speak of the publick opinion, exempting Congress
                            as I ought from a share in this Folly. Charmed with a Revolution so friendly to the Rights of human nature, and so humbling
                            to the Insolence of Brittain, the People were too apt to imagine that the Coffers of Europe woud be emptied into our Lap
                            without reserve. But to say nothing of the Dutch; experience has shown that the Spaniards on whom we principally relied,
                            are not to be moved by disinterested Considerations. That Cabinet does not imitate the French in Liberality. They view the
                            Contiguity of those States to the Sourse of their Treasures, and their rising greatness, with a sufficient degree of
                            Jealousy. They are cautious of our Alliance unless they can acquire solid advantages. They are courted by England and
                            tempted by offers which tho’ they cannot accept without sacrificing their Honour, their family compact, and the Esteem of
                            the Northern powers; they yet seem to countenance, as a mean to lead us to concessions of which we cannot think without
                            Reluctance. On no other principle are Cumberland’s residence at Madrid, or the dilatoriness which has accompanied the
                            Treaty to be reconciled. With respect to a Loan, if their Inclination was ever so prompt, it appears to one either that
                            their Funds are not productive; or that their Œconomy is even worse than our own. They might however interpose their
                            Responsibility as they have already done for the bills which we have drawn, and for the Cloathing which they have
                            supplied, and it woud afford us essential Relief. Those Hints will open another Field of Embarrasment, the Extent of which
                            your Excellency will fully perceive.
                        I shall only add to the Catalogue that we have advice that Sir Henry Clinton has written to his Court for a
                            strong Reinforcement, or leave to retire from his command: that he has received an approbation of his Conduct in flatering
                            Terms, and a promise of Support, and that orders are accordingly issued for raising a Regiment of Cavalry and nine of
                            Infantry.
                        But while we are called upon to examine our own Circumstances with Candour least we shoud be deceived by a
                            false Estimate, our Enemies, it is evident do not repose on a bed of Roses. They continue to be disturbed by the Spirit of
                            Independance which pervades Ireland. The Commons of that Kingdom lately hesitated to agree to a duty, amounting to a
                            prohibition, on raw Sugars from England. Yelverton their patriot declared that the Irish Trade shoud in all respects be
                            upon a perfect equality with the British. He rejected the Idea of a disparity between the Sister Kingdoms with Contempt;
                            and threatned the Courtiers that if they persisted in their opposition he woud put himself at the Head of the Associators
                            and establish the Freedom of Commerce by Arms. This is an Argument which carries conviction. Strange that in Ireland it
                            shoud be consistent with Loyalty and in America be branded with Appellation of Rebellion, and under that absurd Idea serve
                            to colour over every Species of Inhumanity and Vengeance!
                        In the West Indies from the late destructive Hurricane, and on the Ocean by a train of capital losses, the
                            Enemy have sufferd most severely and in the tenderest point, their Trade, the Source of their Wealth and Credit! Their
                            internal dissentions, which instead of being extinguished are only smotherd by the Vigour which the temerity of Gordon
                            threw into the scale of their Government, is a malady which hangs heavy upon their Administration. The Convention of the
                            neutral maritime powers which has aimed a fatal blow at the Sovereignty of the british flag and the imminent danger of
                            their being involved in a war with Russia Denmark Sweden and Holland if they persist in a Claim so odious, and of drawing
                            down the Resentment of their own subjects and universal Contempt if they ectinguish it: The late Insult offered them by
                            Portugal in shutting their ports against their Ships of War and Prizes: the Impracticability of their raising more Troops
                            in Germany: The favourable Light in which our Independance is viewed throughout Europe; and the evident Satisfaction it
                            gives even the princes on whom they most relied to see the british Dominion Commerce and naval Strength circumscribed:
                            Their disappointment in not being able by the most disgraceful Sacrifices to detatch Spain from the War: Their failure in
                            Ways and means the present year: the immensity of their national debt and current Expenditures: All those Circumstances
                            combined with the necessity of renewing their Preparations to oppose the belligerant powers at the very moment they looked
                            for submission from America are more than sufficient to form a Contrast between us and our Enemies by no means to our
                            disadvantage: Nor does it seem presumptuous to think that if we endeavour to deserve the Blessing; Peace Liberty and
                            Independance must before long crown our Wishes.
                        I have drawn this Letter to an immoderate Length: ascribe it to a desire of possessing you of my own View of
                            our publick Affairs as far as I am at Liberty.
                        I will only add that the Visit of the French Noblemen has given pleasure. The Chevalier Chateliun
                            particularrly recommends himself by his agreeable manners and literary Accomplishments. Be pleased to pay my most
                            respectful Compliments to Mrs Washington. I was greatly mortified at her passing thro’ this Town without my Knowledge as I
                            wished to have done myself the Honour of attending her to Trenton. I have the honour to be with every Sentiment of
                            Friendship Respect and personal Attachment My dear General Your most affectionate & most Obedient Servant
                        
                            Jas Duane
                        
                        
                            Your Excellency has remarked that the Communications with which you honord me on the Arrangement of the
                                Army Hospitals &c. have had their effect.
                        

                    